 

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
SECOND AMENDMENT TO CREDIT AGREEMENT
 
THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), effective as of
the 25th day of January, 2010, is entered into by and among MAGNUM HUNTER
RESOURCES CORPORATION, a Delaware corporation (the “Borrower”), the Guarantors
party hereto (the “Guarantors”), the Lenders party hereto (the “Lenders”) and
BANK OF MONTREAL, as Administrative Agent for the Lenders (the “Administrative
Agent”).
 
RECITALS
 
WHEREAS, the Borrowers, the Guarantors, the Lenders and the Administrative Agent
entered into that certain Credit Agreement dated November 23, 2009 (as amended
or restated from time to time, the “Credit Agreement”); and
 
WHEREAS, the Borrowers, the Lenders and the Administrative Agent have agreed to
amend certain provisions of the Credit Agreement; and
 
WHEREAS, said parties are willing to so amend the Credit Agreement subject to
the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Amendment, the Borrowers, the Guarantors, the Lenders and the
Administrative Agent agree as follows:
 
1.                 Defined Terms.  Unless otherwise defined herein, capitalized
terms used herein have the meanings assigned to them in the Credit Agreement.
 
2.                 Amendment to Section 1.02.  Section 1.02 of the Credit
Agreement is hereby amended to add the following proviso at the end of the
definition of “Disqualified Capital Stock”:
 
“; provided, however, Disqualified Capital Stock shall not include Series B,
Series C or Series D preferred stock permitted under Section 9.02 hereof, so
long as any dividends with respect thereto comply with the provisions of Section
9.04.”
 
3.                 Amendment to Section 9.02.  Section 9.02 of the Credit
Agreement is hereby amended to add the following new subsection (m) at the end
of said Section 9.02:
 
“(m)           obligations with respect to Series D preferred stock issued by
the Borrower in form and substance substantially similar to the terms set forth
in that certain Summary of Terms of Proposed Private Placement by Magnum Hunter
Resources Corporation provided to the Administrative Agent and reasonably
satisfactory to the Administrative Agent, so long as any dividends with respect
thereto comply with the provisions of Section 9.04.”
 

 
 

--------------------------------------------------------------------------------

 

4.                 Ratification.  The Borrower and Guarantors hereby ratify all
of their respective Obligations under the Credit Agreement and each of the Loan
Documents to which it is a party, and agrees and acknowledges that the Credit
Agreement and each of the Loan Documents to which it is a party are and shall
continue to be in full force and effect as amended and modified by this
Amendment.  Nothing in this Amendment extinguishes, novates or releases any
right, claim, lien, security interest or entitlement of any of the Lenders or
the Administrative Agent created by or contained in any of such documents nor is
the Borrower nor any Guarantor released from any covenant, warranty or
obligation created by or contained herein or therein.
 
5.                 Representations and Warranties.  The Borrower and Guarantors
hereby represent and warrant to the Administrative Agent and the Lenders that
(a) this Amendment has been duly executed and delivered on behalf of the
Borrower and Guarantors, (b) this Amendment constitutes a valid and legally
binding agreement enforceable against the Borrower and Guarantors in accordance
with its terms, subject to applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law, (c) the representations and
warranties contained in the Credit Agreement and the Loan Documents are true and
correct on and as of the date hereof in all material respects as though made as
of the date hereof, (d) no Default or Event of Default exists under the Credit
Agreement or under any Loan Document and (e) the execution, delivery and
performance of this Amendment has been duly authorized by the Borrowers and
Guarantors.
 
6.                 Conditions to Effectiveness.  This Amendment shall be
effective as of the date first written above upon the execution and delivery
hereof by all parties to the Administrative Agent.
 
7.                 Counterparts.  This Amendment may be signed in any number of
counterparts, which may be delivered in original or facsimile form each of which
shall be construed as an original, but all of which together shall constitute
one and the same instrument.
 
8.                 Governing Law.  This Amendment, all Notes, the other Loan
Documents and all other documents executed in connection herewith shall be
deemed to be contracts and agreements under the laws of the State of New York
and of the United States of America and for all purposes shall be construed in
accordance with, and governed by, the laws of New York and of the United States.
 
9.                 Final Agreement of the Parties.  Any previous agreement among
the parties with respect to the subject matter hereof is superseded by the
Credit Agreement, as amended by this Amendment.  Nothing in this Amendment,
express or implied is intended to confer upon any party other than the parties
hereto any rights, remedies, obligations or liabilities under or by reason of
this Amendment.
 
[Signature Pages Follow]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.
 



 
BORROWER:
     
MAGNUM HUNTER RESOURCES
 
CORPORATION,
 
a Delaware corporation
         
By:     /s/ Ronald D.
Ormand                                                            
 
Ronald D. Ormand
 
Chief Financial Officer
         
GUARANTORS:
     
PRC WILLISTON LLC,
 
a Delaware limited liability company
     
By:     Magnum Hunter Resources Corporation,
 
            its sole member
         
By:     /s/ Ronald D.
Ormand                                                           
 
Ronald D. Ormand
 
Chief Financial Officer
         
MAGNUM HUNTER RESOURCES LP,
 
a Delaware limited partnership
     
By:     Magnum Hunter Resources GP, LLC,
 
           its general partner
     
By:     Magnum Hunter Resources Corporation,
 
           its sole member
     
By:     /s/ Ronald D.
Ormand                                                            
 
Ronald D. Ormand
 
Chief Financial Officer


Signature Page to Second Amendment to Credit Agreement
 
 

--------------------------------------------------------------------------------

 




 
MAGNUM HUNTER RESOURCES GP, LLC,
 
a Delaware limited liability company
     
By:     Magnum Hunter Resources Corporation,
 
           its sole member
         
By:     /s/ Ronald D.
Ormand                                                            
 
Ronald D. Ormand
 
Chief Financial Officer
         
TRIAD HUNTER, LLC,
 
a Delaware limited liability company
     
By:     Magnum Hunter Resources Corporation,
 
           its sole member
         
By:     /s/ Ronald D.
Ormand                                                            
 
Ronald D. Ormand
 
Chief Financial Officer
         
SHARON RESOURCES, INC.,
 
a Colorado corporation
         
By:     /s/ Ronald D.
Ormand                                                            
 
Ronald D. Ormand
 
Secretary


Signature Page to Second Amendment to Credit Agreement
 
 

--------------------------------------------------------------------------------

 




 
ADMINISTRATIVE AGENT AND LENDER:
   
 
BANK OF MONTREAL
         
By:     /s/ Gumaro
Tijerina                                                                  
 
Gumaro Tijerina
 
Director

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

Signature Page to Second Amendment to Credit Agreement
 
 

--------------------------------------------------------------------------------

 
